          Case 1:19-cv-01080-JDB Document 24 Filed 05/03/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

FEDERAL TRADE COMMISSION,

                 Plaintiff,

            v.
                                                          Case No.: 19-cv-1080 (JDB)
SURESCRIPTS, LLC,

                 Defendant.



                   Stipulation Concerning Sealing Portions of the Complaint

       Plaintiff Federal Trade Commission (“FTC”), Defendant Surescripts, LLC

(“Surescripts”), and nonparties Allscripts Healthcare Solutions, Inc. (“Allscripts Healthcare

Solutions”), eRx Network, LLC (“eRx Network”), Change Healthcare, LLC (“Change

Healthcare”), and RelayHealth Pharmacy, Inc. (“RelayHealth Pharmacy”), (all together, “the

Interested Parties”) hereby stipulate as follows:

           1. On April 17, 2019, the FTC filed this action.

           2. Pursuant to the FTC’s statutory obligations, the FTC filed a public version of the

                 Complaint (Dkt. No. 4) that redacted certain information obtained from

                 Surescripts and nonparties during a nonpublic investigation into the conduct at

                 issue in this case. See 16 C.F.R. § 4.10(g) (requiring the FTC to afford parties an

                 “opportunity to seek an appropriate protective order or in camera review” before

                 the FTC publicly discloses in a court proceeding information designated by the

                 producing party as confidential during the course of an investigation). The FTC

                 also filed an unredacted Sealed Complaint (Dkt. No. 1) and an Ex Parte Motion to

                 File the Complaint Temporarily Under Seal (Dkt. No. 2).
Case 1:19-cv-01080-JDB Document 24 Filed 05/03/19 Page 2 of 6



 3. The Court granted the FTC’s motion and placed the case under seal. Dkt. No. 3.

 4. On April 19, 2019, the FTC filed an unopposed motion to unseal the case. Dkt.

    No 5. The Court granted that motion on April 24, 2019, ordering the Clerk of

    Court to unseal this action, including the FTC’s partially redacted Complaint; to

    maintain under seal the FTC’s unredacted Complaint; and, unless otherwise

    ordered by the Court, to unseal and file on the public docket the FTC’s unredacted

    Complaint at 4:00 p.m. on April 29, 2019. Dkt. No. 6.

 5. On April 26, 2019, the Interested Parties submitted a Joint Motion for Extension

    of Time to Unseal the FTC’s Unredacted Complaint to May 3, 2019, at 4:00 p.m.

    Dkt. No. 23. The Court granted this motion on April 29, 2019.

 6. The Interested Parties have met and conferred concerning which portions of the

    Complaint they would ask this Court to keep under seal.

 7. Surescripts, Allscripts Healthcare Solutions, eRx Network, Change Healthcare,

    and RelayHealth Pharmacy maintain that the Complaint contains certain

    confidential commercial and financial information that properly may be redacted

    from the public version of the Complaint. See United States v. Anthem, Inc., Case

    No. 16-cv-01493, 2017 WL 8893757 (D.D.C. Jan. 18, 2017) (granting motions to

    seal competitively sensitive business information, including pricing, customer

    information, and contract terms).

 8. The FTC and Surescripts have prepared a redacted version of the Complaint

    (attached as Exhibit A) that implements the redactions to which they have agreed




                                        2
            Case 1:19-cv-01080-JDB Document 24 Filed 05/03/19 Page 3 of 6



                 or do not oppose. The redactions pertain to nonpublic information about business

                 strategy and proprietary pricing information.1

             9. Exhibit A contains two redactions in paragraph 189 of information that was not

                 previously under seal. Based on the FTC’s meet and confers with counsel for eRx

                 Network and Change Healthcare, the FTC does not oppose this request to put this

                 information under seal.2

          WHEREFORE, the Interested Parties stipulate that the redacted Complaint attached

hereto as Exhibit A should be filed as the public version of the Complaint, and they respectfully

request that the Court order that the unredacted version of the Complaint (Dkt. No. 1) remain

sealed.




Dated: May 3, 2019                                           Respectfully submitted,

                                                             /s/ David B. Schwartz
                                                             David B. Schwartz
                                                             Markus H. Meier (D.C. Bar 459715)
                                                             Federal Trade Commission
                                                             600 Pennsylvania Avenue, NW
                                                             Washington, DC 20580
                                                             Tel: 202-326-3748
                                                             Counsel for Plaintiff Federal Trade
                                                             Commission




1
  Should the Court require additional support for the position that certain of the redacted text pertaining to
Surescripts, Allscripts Healthcare Solutions, eRx Network, Change Healthcare, or RelayHealth Pharmacy is
confidential financial and commercial information, they are prepared to file declarations in support of this
Stipulation.
2
  Should the Court require additional explanation from eRx Network and Change Healthcare for why these two
redactions should be placed under seal, eRx Network and Change Healthcare are prepared to file a motion and/or
declaration to support this request.

                                                        3
Case 1:19-cv-01080-JDB Document 24 Filed 05/03/19 Page 4 of 6




                                  /s/ Amanda Reeves (with permission)
                                  Amanda Reeves (D.C. Bar 496338)
                                  Latham & Watkins LLP
                                  555 Eleventh Street, NW
                                  Suite 1000
                                  Washington, DC 20004-1304
                                  Tel: 202-637-2183
                                  Counsel for Defendant Surescripts, LLC

                                  Alfred C. Pfeiffer, Jr. (Pro hac vice)
                                  Alexander E. Reicher (Pro hac vice)
                                  Latham & Watkins LLP
                                  505 Montgomery Street, Suite 2000
                                  San Francisco, CA 94111-6538
                                  Tel: 415-391-0600
                                  Counsel for Defendant Surescripts, LLC

                                  /s/ Joel R. Grosberg (with permission)
                                  Joel R. Grosberg (D.C. Bar 460125)
                                  McDermott Will & Emery LLP
                                  500 North Capitol Street, NW
                                  Washington, DC 20001
                                  Tel: 202-756-8207
                                  Counsel for Allscripts Healthcare Solutions,
                                  Inc.

                                  /s/ Joseph G. Krauss (with permission)
                                  Joseph G. Krauss (D.C. Bar 459124)
                                  Hogan Lovells LLP
                                  Columbia Square
                                  555 Thirteenth Street, NW
                                  Washington, DC 20005
                                  Tel: 202-637-5832
                                  Counsel for Change Healthcare and eRx
                                  Network (f/k/a Emdeon)

                                  /s/ Daniel S. Bitton (with permission)
                                  Daniel S. Bitton (Pro hac vice)
                                  Axinn, Veltrop & Harkrider LLP
                                  560 Mission Street
                                  San Francisco, CA 94105
                                  Tel: 415-490-1486
                                  Counsel for RelayHealth Pharmacy, Inc.



                              4
Case 1:19-cv-01080-JDB Document 24 Filed 05/03/19 Page 5 of 6




                                  /s/ Richard Dagen (with permission)
                                  Richard Dagen (D.C. Bar 38115)
                                  Axinn, Veltrop & Harkrider LLP
                                  950 F Street, NW
                                  Washington, DC 20004
                                  Tel: 202-721-5418
                                  Counsel for RelayHealth Pharmacy, Inc.




                              5
          Case 1:19-cv-01080-JDB Document 24 Filed 05/03/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2019, I caused the foregoing Stipulation

Concerning Sealing of Complaint to be filed with the United States District Court for the

District of Columbia using the ECF system. The document is available for downloading and

viewing. I certify that I also caused this filing to be served on all counsel of record via electronic

mail.



Dated: May 3, 2019                                     /s/ David B. Schwartz
                                                       David B. Schwartz
                                                       Markus H. Meier (D.C. Bar 459715)
                                                       Federal Trade Commission
                                                       600 Pennsylvania Avenue, NW
                                                       Washington, DC 20580
                                                       dschwartz1@ftc.gov
                                                       Counsel for Plaintiff Federal Trade
                                                       Commission




                                                  6
